    Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 1 of 9 PageID: 1




                       UNITED STATES DISTRICT COURT
                                 FOR THE
                          DISTRICT OF NEW JERSEY

TIMOTHY R. HOTT, ESQ. (6729)
LAW OFFICES OF TIMOTHY R. HOTT , P.C.
100 Challenger Rd. - Suite 402
Ridgefield Park, New Jersey 07660
T: (201)994-0400; F: (631) 980-3650
Email: timhott@gmail.com: NJ Bar Id#015401974
Attorney for the Plaintiffs
Sheet Metal Workers Local Union No.
22, Sheet Metal Workers Local 22                        CIVIL ACTION
Welfare, Pension, Annuity, Education
and the Boards of Trustees thereof                    CIVIL ACTION NO.

                         Plaintiff(s)

           vs.                                           COMPLAINT

National Air Balance Company, LLC
123 Azalea Street
Paramus, New Jersey 07652

                  Defendant(s)




     PLAINTIFFS, Sheet Metal Workers Local Union No. 22 , Sheet Metal Workers

Local 22 Welfare, Pension, Annuity and Education Funds and the Boards of Trustees

thereof, having their principal offices at 106 South Avenue, Cranford, Union County,

New Jersey, complaining of the Defendant, National Air Balance Company, LLC,

whose principal offices are located at 123 Azalea Street, Paramus, Morris County,

New Jersey 07652, say:



                                        Page 1 of 9
     Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 2 of 9 PageID: 2




                                   THE PARTIES

1.    Plaintiffs, Sheet Metal Workers Local 22 Welfare, Pension, Annuity and

      Education Funds and the Boards of Trustees thereof, each are trusts or parts

      of trusts established pursuant to Sections 302(C)(5) of the National Labor

      Relations Act, as amended (29 U.S.C. 186 (C)(5)), and pursuant to E.R.I.S.A.,

      29 U.S.C. 1001, et seq. for the purpose of providing pension, welfare and

      annuity and other benefits for employees of employers covered by the

      provisions of a collective bargaining agreement between the Sheet Metal

      Workers Local Union No. 22 (hereinafter "Union") and such employers signed

      to collective bargaining agreements with said Union or by virtue of said

      employer’s having given collective bargaining authority to the Sheet Metal

      Contractors’ Association of Union, Morris, Somerset and Sussex Counties, New

      Jersey Chapter, Inc. (Association). The Boards of Trustees of the Funds consist

      of an equal number of Union and Employer representatives appointed by their

      respective appointing entities to administer said Funds.

2.    Plaintiff, Sheet Metal Workers Local Union No. 22 (“Union”) is an

      unincorporated labor organization which is the exclusive collective bargaining

      representative of employees of employers who are parties to a collective

      bargaining agreement with the Sheet Metal Contractors’ Association of Union,

      Morris, Somerset and Sussex Counties, New Jersey Chapter, Inc. (Association)

      which Association is the collective bargaining representative of employers of


                                      Page 2 of 9
     Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 3 of 9 PageID: 3




      employees represented by the Union.

3.    Defendant, is an employer who employs employees who are represented by

      the Union. Defendant is bound to the current collective bargaining agreement

      between the Union and the Association as described in paragraph #1, above.

                                   JURISDICTION

4.     Jurisdiction of this Court is invoked in this matter under 29 U.S.C. 185, 29

      U.S.C. 1145 of ERISA 29 U.S.C. 1001 et seq., and under 28 U.S.C. 1331.

5.    Jurisdiction of this Court is also invoked under 29 U.S.C. 1132(a)(3)(B) and 29

      U.S.C. 1132(g)(2) to enforce the rights of Plaintiffs as to their procedures for

      collection of moneys due said Funds and their procedures for verifying the

      accuracy of the contributions made to said Funds by contributing employers

      such as the defendant.

                                    FIRST COUNT

6.    Plaintiffs repeat and reallege the foregoing paragraphs as if set forth in full

      herein.

7.    29 U.S.C. Section 1145 requires the defendant to remit payments to plaintiffs

      on account of its employees represented by the Union in certain specified

      amounts in accordance with the Trust Agreements and the procedures

      specified by the Trustees of the respective Trusts.

8.    29 U.S.C.A. Section 1145 requires the defendant to remit payments to

      plaintiffs on account of its employees represented by the Union in certain


                                       Page 3 of 9
      Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 4 of 9 PageID: 4




       specified amounts in accordance with the Trust Agreements and the

       procedures specified by the Trustees of the respective Trusts.

9.     The procedure established by the Trustees of each of the respective Trusts

       require that Employers remit payments on account of such employer's

       employees by the twentieth day following the end of each calendar month for

       the amounts due and accrued as owing for the preceding month..

10.    From January 1, 2018 through September 30, 2019, defendant failed to remit

       payments to any of the aforesaid plaintiffs.   Defendant is delinquent in the

       payment of monies due to the plaintiff in the estimated amount of

       $261,656.40 for that period.

11.    Defendant may also be indebted to plaintiffs for additional sums unpaid and

       accruing as delinquent during the pendency of this cause of action.

12.    In accordance with the applicable provisions of the Employees Retirement

       Income Security Act of 1974, as amended, 29 U.S.C. Section 1132(g)(2), the

       ERISA plaintiffs are entitled to interest at the rate set by 26 U.S.C.A. Section

       6621, liquidated damages at the rate of 20% of the principal sum due said

       ERISA funds, reasonable attorney's fees, together with costs of suit.

WHEREFORE, plaintiffs demand judgment against the defendants:

       (a)   For the entry of judgment in an amount equal to the principal sum due

             and owing to the ERISA plaintiffs at the time judgment is entered, plus

             interest at the rate set by 26 U.S.C.A. Section 6621, liquidated damages


                                       Page 4 of 9
      Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 5 of 9 PageID: 5




             in the amount of 20% of the principal sum due, reasonable attorneys

             fees, costs of suit and such other relief as is deemed equitable and just.

       (b)   For the entry of judgment in an amount equal to the principal sum due

             and owing all non-ERISA plaintiffs at the time judgment is entered, plus

             interest, costs and such other and further relief as the Court deems

             equitable and just under the circumstances.

                                   SECOND COUNT

13.    Plaintiffs repeats and reallege every paragraph of the First Count as if the

       same were set forth at length herein.

14.    The collective bargaining agreement between the Union and Association

       requires the defendant to remit payments to plaintiffs on account of its

       employees represented by the Union in certain specified amounts in

       accordance with the Trusts Agreements and the procedures specified by the

       Trustees of the respective Trusts.

15.    The procedure established by the Trustees of each of the respective Trusts

       require that Employers remit payments on account of such employer's

       employees weekly.

16.    From January 1, 2018 to September 30, 2019, defendant failed to remit

       payments to any of the aforesaid plaintiffs. Defendant is delinquent in the

       payment of monies due to the plaintiff in the estimated amount of

       $261,656.40 for that period.


                                       Page 5 of 9
      Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 6 of 9 PageID: 6




17.    Defendant may also be indebted to plaintiffs for additional sums unpaid and

       accruing as delinquent during the pendency of this cause of action.

18.    In accordance with the applicable provisions of the Employees Retirement

       Income Security Act of 1974, as amended, 29 U.S.C. Section 1132(g)(2), the

       ERISA plaintiffs are entitled to interest at the rate set by 26 U.S.C.A. Section

       6621, liquidated damages at the rate of 20% of the principal sum due said

       ERISA funds, reasonable attorney's fees, together with costs of suit.

       WHEREFORE, plaintiffs demand judgment against the defendants:

       (a)   For the entry of judgment in an amount equal to the principal sum due

             and owing to the ERISA plaintiffs at the time judgment is entered, plus

             interest at the rate set by 26 U.S.C.A. Section 6621, liquidated damages

             in the amount of 20% of the principal sum due, reasonable attorneys

             fees, costs of suit and such other relief as is deemed equitable and just.

       (b)   For the entry of judgment in an amount equal to the principal sum due

             and owing all non-ERISA plaintiffs at the time judgment is entered, plus

             interest, costs and such other and further relief as the Court deems

             equitable and just under the circumstances.


                                      THIRD COUNT


19.    Plaintiffs repeat and reallege each and every paragraph of the preceding

       counts as if set forth in full herein.


                                         Page 6 of 9
      Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 7 of 9 PageID: 7




20.    The collective bargaining agreement between the parties also requires that

       Defendant deduct certain moneys, pursuant to employee authorization, from

       the wages of employees and forward same to the Union for dues and

       assessments owed to the Union by employees of the Defendant who are

       members of and represented by Plaintiff Union.

21.    The collective bargaining agreement between the parties also requires that

       Defendant deduct certain moneys from the wages of employees and forward

       same to the Union for Vacation Pay for employees of the Defendant who are

       members of and represented by Plaintiff Union.

22.    The collective bargaining agreement between the parties also requires that

       Defendant deduct, pursuant to employee authorization, certain moneys from

       the wages of employees and forward same to the Union for employee

       contributions to the Political Action Committee by employees of the Defendant

       who are members of and represented by Plaintiff Union.

23.    Defendant has deducted money from the wages paid to employees who are

       members of and represented by Plaintiff Union, pursuant to employee

       authorization, but has failed and refused to forward and pay over any of the

       money which it has deducted from the employees’ wages.

24.    The Defendant’s failure and refusal to forward and pay over any of the money

       which it has deducted from the employees’ wages constitutes unlawful

       conversion.


                                      Page 7 of 9
      Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 8 of 9 PageID: 8




25.    The Defendant’s failure and refusal to forward and pay over any of the money

       which it has deducted from the employees’ wages constitutes a breach of the

       terms and conditions of the collective bargaining agreement between the

       Plaintiff Union and Defendant.

26.    For the period from January 1, 2018 through September 30, 2019, Defendant

       has deducted the estimated sum of $34,208.22 from the wages of employees

       who are members of and represented by the Plaintiff Union but has unlawfully

       failed and refused to forward same to Plaintiff Union causing said Plaintiff to

       suffer actual monetary damages of the estimated sum of $34,208.22.

27.    During the pendency of this cause of action Defendant will incur additional

       liability to the Plaintiff Union for additional sums deducted from wages of

       employees and not forwarded by Defendant as required by the collective

       bargaining agreement.

WHEREFORE, Plaintiffs demand judgment against Defendant in sum of $34,208.22

on this Count and such additional and other sums as may accrue as due and owing

from Defendant to Plaintiff Union during the pendency of this cause of action; and

Plaintiffs further demand judgment for such other and further relief as the Court

deems equitable and just under the circusmstances.

                                     FOURTH COUNT

37.    Plaintiffs repeat and reallege each and every paragraph of the preceding

       counts as if set forth in full herein..


                                          Page 8 of 9
      Case 2:19-cv-19428-BRM-JAD Document 1 Filed 10/28/19 Page 9 of 9 PageID: 9




38.    In addition to the amounts due and owing from defendant to plaintiffs as set

       forth above, there may be due and owing additional sums as may be

       determined by further contribution compliance audit of defendants books and

       records.

WHEREFORE, the Plaintiffs demand judgment against the defendant;

       (a) Ordering defendants to permit Plaintiffs’ authorized representative to audit

defendant’s books and records for such period of years immediately as Plaintiffs’

deem necessary and advisable for the purpose of determining the accuracy and

correctness of contributions made by each defendant to Plaintiffs on behalf of each

defendant’s employees. pursuant to the applicable collective bargaining agreement;

       (b) Awarding Plaintiffs additional reasonable attorneys fees and costs for this

count of their cause of action;

       (c) Such other and further relief as the Court deems equitable and just under

the circumstances.

Date: October 28, 2019                     S/TIMOTHY R. HOTT
                                           TIMOTHY R. HOTT




                                       Page 9 of 9
